ACHESON, Circuit Judge.
The third specified ground of demurrer is mainly relied on. Whether the averments with respect to compliance with section 4962, Rev. St. U. S., are full enough, is a close *491question; but I incline to the opinion that the facts alleged in the bill show a prima facie right to relief, and I resolve the doubt against the demurrant. This case, it would seem, involves important questions, which ought not to be passed on or discussed in the present condition of the record. The demurrer will be overruled, with leave to the defendant to plead or answer within 30 days. And it is so ordered.